DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under PCT CN 2019106420 filed on 9/18/2019.

Claim Objections
Claims 4, 12, 16 and 19, are objected to because of the following informalities: ‘the a coefficient’. The ‘a coefficient’ had been previously established. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-10, 14, and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al, US 2018/0192050 (Zhang).

Regarding Claim 1, Zhang discloses a method of processing video data, comprising: determining, for a conversion between a current region of a video and a bitstream of the video, whether a luma adaptive loop filter set is included in the bitstream or not based on a first syntax element; determining, only based on that the first syntax element indicates that the luma adaptive loop filter set is included in the bitstream, for each adaptive loop filter class of the luma adaptive loop filter set, that luma adaptive loop filter coefficients are included in the bitstream; and performing, based on the determining, the conversion (Zhang [0087] – Video encoder 20 may signal up to 15 sets of ALF parameters for the luma component of a picture. To save the signaling cost, video encoder 20 may merge the groups along group index value. For each merged group, video encoder 20 may signal a set of ALF coefficients. FIG. 2 illustrates three different example ALF filter supports. In the example of FIG. 2, up to three circular symmetric filter shapes are supported. For both chroma components in a picture, a single set of ALF coefficients is applied and the 5×5 diamond shape filter is always used; [0147] – Video encoder 20 may include, in a bitstream, a syntax element indicating an index of a selected set of ALF parameters. Similarly, video decoder 30 may obtain, from the bitstream, a syntax element indicating an index of a selected set of ALF parameters; [0028] – A video coder (i.e., a video encoder or a video decoder) may apply ALF filters with different coefficients to different blocks of the same picture, based on characteristics of the blocks. A set of ALF parameters may include multiple coefficients associated with one or more ALF filters).

Regarding Claim 5, Zhang discloses the method of claim 1, wherein when the adaptive loop filter class has all zero luma adaptive loop filter coefficients, the all zero luma adaptive loop filter coefficients are still included in the bitstream (Zhang [0113] – the forceCoeff0 flag may also be used. When the forceCoeff0 flag is equal to 1, a one-bit flag, denoted by CodedVarBin, is further signaled for each of the merged groups (all filters to be coded) to indicate whether the signaled filter coefficients are all zero).

Regarding Claim 8, Zhang discloses the method of claim 1, wherein the conversion includes encoding the video into the bitstream (Zhang Fig.1 – 20 Video Encoder).

Regarding Claim 9, Zhang discloses the method of claim 1, wherein the conversion includes decoding the video from the bitstream (Zhang Fig.1 – 30 Video Decoder).

With regard to claim 10, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 10. [The Zhang reference further discloses a processor (Zhang [0047])]

With regard to claim 14, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 14. [The Zhang reference further discloses a non-transitory computer-readable storage medium storing instructions (Zhang [0047])]

With regard to claim 18, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 18. [The Zhang reference further discloses a non-transitory computer-readable storage medium storing instructions (Zhang [0047])]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Li et al, US 2021/0084340 A1 (Li).

Regarding Claim 3, Zhang discloses the method of claim 1, as outlined above.
However, Zhang does not explicitly disclose each adaptive loop filter class is assigned with a particular index denoted by sfldx, a range of a value of sfldx is from 0 to a number of adaptive loop filter classes in the luma adaptive loop filter set reduce 1.
Li teaches each adaptive loop filter class is assigned with a particular index denoted by sfldx, a range of a value of sfldx is from 0 to a number of adaptive loop filter classes in the luma adaptive loop filter set reduce 1 (Li [0127] – alf_luma_clip_idx[sfIdx][j] can be used to specify the clipping index of the clipping value to use before multiplying by the j-th coefficient of the signaled luma filter indicated by sfIdx. A requirement of bitstream conformance can include that the values of alf_luma_clip_idx[sfIdx][j] with sfIdx=0 to alf_luma_num_filters_signalled_minus1 and j=0 to 11 shall be in the range of 0 to 3, inclusive).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Zhang to include each adaptive loop filter class is assigned with a particular index denoted by sfldx, a range of a value of sfldx is from 0 to a number of adaptive loop filter classes in the luma adaptive loop filter set reduce 1, as taught by Li. One would be motivated to limit the range of sfIdx for each ALF class.

Allowable Subject Matter
Claims 2, 4, 6, 7, 11-13, 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/              Primary Examiner, Art Unit 2483